                                 CERTIFICATE OF SERVICE



        I hereby certify that I electronically filed the foregoing document with the Clerk of the
Court using CM/ECF and that service was perfected on all counsel of record and interested
parties through this system.

                                                  Respectfully submitted,

                                                  Leonard J. French, Esq.
                                                  PA Bar: 312413
                                                  Attorney for John Doe
                                                  The Law Firm of Leonard J. French
                                                  PO Box 37635 #75055
                                                  Philadelphia, Pennsylvania 19101-0635
                                                  P: (610) 466-5644
                                                  F: (888) 262-0632
                                                  E: ljfrench@leonardjfrench.com




                                                 22
